Dear Ms. Kasofsky:
You have been directed by the Board of Directors for the Capital Area Human Services District (CAHSD) to request an opinion from our office as to whether the CAHSD is subject to LSA-R.S. 38:2181
et seq. as a political subdivision or, conversely, whether it is an executive branch agency and, therefore, under the purview of LSA-R.S. 39:1551 et seq.
The Legislature created CAHSD as a special district to operate and manage community-based programs and services for certain parishes. LSA-R.S. 46:2662. Under LSA-R.S. 46:2664(D), CAHSD is to constitute a special district within the meaning of La. Const. Article VI, § 19 and is specifically designated as a political subdivision of the state, with all rights, powers, and privileges flowing from that status.
LSA-R.S. 39:1481 et seq., Louisiana's Procurement Code, applies "to every expenditure of public funds by the executive branch of this state." LSA-R.S. 39:1482(A).
The statutes creating CAHSD and designating its powers and duties do not define it as an agency of the executive branch. On the contrary, the explicit language of LSA-R.S. 46:2664(D) designates CAHSD as a political subdivision of the state.
LSA-R.S. 38:2181 et seq. concerns Public Contracts. The letting of contracts is provided for in LSA-R.S. 38:2211 et seq. These statutes are mandatory for all public entities. LSA-R.S.38:2212(A)(1)(a). LSA-R.S. 38:2211(A)(10) includes in its definition of "public entity", "any political subdivision of the state, including but not limited to any political subdivision as defined in Article VI, § 44 of the Constitution of Louisiana." By its creation, CAHSD clearly falls within this definition as a political subdivision and, therefore, is subject to Louisiana's Public Bid Laws.
I trust this addresses your concerns. Please contact this office if you need further assistance.
Yours very truly,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                                  By: ___________________________ CARLOS M. FINALET, III Assistant Attorney General